PER CURIAM:
Marla Crawford appeals the district court’s order denying relief on her employment discrimination and retaliation claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Crawford v. Dep’t of Corr. Educ., No. 3:11-cv-00430-HEH, 2011 WL 5975254 (E.D.Va. Nov. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.